Title: Thomas Jefferson to Lancelot Minor, 19 February 1812
From: Jefferson, Thomas
To: Minor, Lancelot


          
                  Sir 
                   
                     Monticello 
                     Feb. 19. 12.
          
		   
		  
		  
		  
		  
		  
		  
		  The letter which you mention to have written about ten days ago has not yet been recieved. that of the 16th by mr Sea came to hand last night. I will first observe in answer to your enquiries, that the personal property of the estate; and especially that which is liable to waste may, & ought to
			 be sold
			 without waiting the probat of the will. this may be done by any agent of the estate, but particularly by one named an executor. Mrs Marks has been ill of a fever 3. or 4. days, but former conversations with her, with a slight one on the receipt of your letter have put me fully into possession of her opinions & wishes.
			 we
			 both think the whole personal property except the negroes should be sold immediately, either for cash or credit as you think best, the debtors & creditors be called on by advertisement or other 
                  otherwise to give in their accounts duly proven, and that those whose demands are admitted should be induced if possible to accept assignments of the bonds given for the property sold in full satisfaction of their debts. the object of all this is to close the business, and relieve you from further trouble within as short a time as possible.
			 
		   
		  
		  the tobo had certainly better be prized and sent to mr Anderson in Richmd for sale as you propose. 
		  we think the negroes should remain to take care of things till the sale & then come up here. if you will be so good as to inform me of the day of sale, I will
			 send for them within a day or two after. there will be no impropriety in sending them out of the county before the Probat as they can as well be appraised here as there. 
		  I would by all means
			 advise a
			 summons to be served on Capt Paine, witness to the will, and to make this a proper foundation for an attachment, should he not obey the summons, it would be well to tender him the legal allowance for his attendance, which I
			 believe is 53. cents, by the person who serves the summons. he may not perhaps be aware that if the will should fail to be proved and the devisee thereby lose the land or other property, the whole value of
			 them will be recoverable & will be demanded from him. the inhumanity of refusing testimony in the case of the dead, would make it a duty to enforce this. until the will is 
                  proved it would be useless for mrs Marks to go to qualify as executrice. she will do it the first court after probat. her qualifying, as it will constitute her a legal defendant to any suit which a claimant might wish to bring,
			 will confirm & assume on herself all our acts done with her approbation and relieve us from being charged as Executors de son tort, as the law would otherwise term us. she is too unwell to be consulted for a list of the kitchen
			 & houshold furniture, but relies that the negroes who were about the house can give full
			 information of it. in answer to a question of mr Sea’s as to fowls she says the mr Winston’s were desired to take such as they chose, & she gave the rest to the negroes who had had the trouble of raising them.
			 the negro man Aaron being willing to take corn for the clothes due him, you will be so good as to settle with him in that or any other way you please; and in general altho for your satisfaction I have stated
			 our opinions on the subjects before mentioned, yet we wish you not to be restrained by them, but to act in all cases as circumstances shall render best in your judgment, and in all cases I take
			 on
			 myself all responsibilities & especially pecuniary ones for your acts, deeming the trouble you will have, quite a sufficient burthen without adding jeopardies of any sort to them.
			 
                  if you will
			 be
			 so good as to send me either the original deed of Clarke, if recorded, or a copy if not, and a notice where particularly he lives I will prepare a new one & send it to Kentucky to be executed by mrs Clarke for her dowry 
                  dower, being the proper method of obtaining her relinquishment. till
			 this is obtained, & till probat of the will it would be unsafe to sell the land, much as we desire it. mrs Marks thinks there are 80. acres of Slaughter’s land. the deed will show how much of Clarke’s. I shall satisfy mr Sea for the trouble of his journey on delivering him this letter. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        